Determination of the State Division of Human Rights, dated May 26, 1994, which ordered respondents to pay complainant Lisa Cotoggio the sum of $10,000, unanimously confirmed, the petition of enforcement (transferred to this Court by order of the Supreme Court, New York County [Phyllis Gangel-Jacob, J.], entered July 26, 1996) granted, and respondents directed to comply with the aforesaid order, without costs.
The findings of fact on which the order is based are supported by sufficient evidence in the record considered as a whole (see, Matter of State Div. of Human Rights v APPLES, Inc., 169 AD2d 620). Respondents have not controverted petitioner’s allegation that they failed to comply with the Deputy Commissioner’s order, and they have not indicated that they will comply. Therefore, an enforcement order is warranted (see, Matter of State Div. of Human Rights v Morette, 210 AD2d 891). Concur—Rosenberger, J. P., Ellerin, Rubin, Tom and Andrias, JJ.